Citation Nr: 1012613	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  07-08 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1971 to May 
2003. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claim. 

In February 2009, the Veteran testified at a video-
conference hearing before the undersigned Veterans Law 
Judge.  When this claim was originally before the Board in 
April 2009, it was remanded for further development. 


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude 
him from securing and following substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
unemployability due to service-connected disability have not 
been met and there is no evidence to warrant referral for 
consideration of individual unemployability on an extra-
schedular basis. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 4.16 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide. 38 C.F.R. § 3.159(b). This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ). Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in May 2005 
informed the Veteran of all three elements required by 38 
C.F.R. § 3.159(b), as stated above.  In light of the denial 
of the Veteran's claim for entitlement to a TDIU, no 
effective date can be assigned, so there can be no 
possibility of prejudice to the Veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the 
Veteran's service, VA, and private treatment records, as 
well as a copy of the Veteran's July 2008 Social Security 
Administration (SSA) determination and a complete copy of 
the medical records submitted in support of his claim for 
SSA disability benefits.  The RO has also provided him with 
three VA examinations and a hearing.  Moreover, the Board is 
satisfied that the RO has substantially complied with the 
Board's April 2009 remand directives.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. 
App. 268 (1998).  The Board notes that it directed the RO to 
obtain complete copies of 1) any private medical records 
adequately identified by the Veteran, including treatment 
records from Tri-care in Sylacauga, Alabama; 2) all the 
documents and evidentiary material used in considering the 
Veteran's claim for SSA disability benefits; and 3) any 
recent VA treatment records; as well as schedule the Veteran 
for a VA examination to determine the degree of occupational 
impairment attributable to his service-connected 
disabilities.  In this regard, the Board notes that all 
relevant records have been obtained, and in December 2009, 
the Veteran was afforded a VA examination of all of his 
service-connected disabilities.    

Accordingly, the duty to assist has been satisfied and there 
is no reasonable possibility that any further assistance to 
the Veteran by VA would be capable of substantiating his 
claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Because VA's duties to notify and assist have been met, 
there is no prejudice to the Veteran in adjudicating this 
appeal.


II.  Entitlement to a TDIU

The Veteran contends that he is entitled to a TDIU.  
Specifically, he has reported that his CAD causes him to 
become short of breath easily and his gouty arthritis 
prevents him from sitting, standing, walking, or climbing 
stairs during flare-ups, thereby rending him unemployable.  
In support of this argument, the Veteran points to the award 
of SSA benefits based on his CAD and gouty arthritis, dating 
from April 2007.

Total disability ratings for compensation based on 
individual unemployability may be assigned where the 
schedular rating is less than total if it is found that the 
disabled person is unable to secure or follow a 
substantially gainful occupation as a result of 1) a single 
service-connected disability ratable at 60 percent or more, 
or 2) as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where these percentage 
requirements are not met, entitlement to the benefits on an 
extraschedular basis may be considered when the Veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  See 
38 C.F.R. §§ 3.321(b), 4.16(b).

Entitlement to a TDIU requires the presence of an impairment 
so severe that it is impossible for the average person to 
secure and follow a substantially gainful occupation.  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the Veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability." 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the Veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or the 
impairment caused by non-service- connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In making this determination, the Board must assess the 
credibility and probative value of evidence, and, provided 
that it offers an adequate statement of reasons or bases, 
the Board may favor one medical opinion over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  While the Board is not 
free to ignore the opinion of a treating physician, it is 
free to discount the credibility of that physician's 
statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 
(1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

The Board notes that the fact that a Veteran is unemployed 
or has difficulty obtaining employment is insufficient, in 
and of itself, to establish unemployability.  The relevant 
question is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he or she can find employment.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  

In this case, service connection is in effect for coronary 
artery disease (CAD) with hypertension, rated as 30 percent 
disabling; gouty arthritis, rated as 20 percent disabling; 
tinnitus, rated as 10 percent disabling; gastroesophageal 
reflux disease (GERD), rated as 10 percent disabling; and 
bilateral hearing loss, rated as noncompensable.  The 
Veteran's combined disability evaluation is 60 percent.

Accordingly, because he does not have a single service-
connected disability rated at 60 percent or more, or a 
combined disability rating of 70 percent or more, the 
Veteran does not meet the percentage requirements for a TDIU 
under 38 C.F.R. § 4.16(a).  Nevertheless, a TDIU may still 
be available if the Veteran is unable to secure and follow a 
substantially gainful occupation by reason of his service-
connected disabilities.  38 C.F.R. § 4.16(b).

The Board notes that entitlement to a TDIU extra-schedular 
rating under 38 C.F.R. § 4.16(b), and an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1), although similar, are 
based on different factors.  See Kellar v. Brown, 6 Vet. 
App. 157 (1994).  An extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) is based on the fact that the schedular 
ratings are inadequate to compensate for the average 
impairment of earning capacity due to the Veteran's 
disabilities.  Exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment, are required.  In contrast, 38 C.F.R. § 4.16(b) 
merely requires a determination that a particular Veteran is 
rendered unable to secure or follow a substantially gainful 
occupation by reason of his or her service-connected 
disabilities.  See VAOPGCPREC 6-96. 

In this case, the evidence of record fails to show that the 
Veteran is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.  A review of the record indicates that the 
Veteran retired from military service in May 2003, after 
almost 32 years of service.  He has reported that during his 
first 11 years of service he worked with military equipment 
(i.e., weapons, tanks, and trucks), issued equipment, loaded 
trucks, wrote military reports, and developed administrative 
knowledge and skills by working in army supply.  See May 
2006 SSA Application.  Additionally, he has reported that, 
during his last 21 years of service, he was in the active 
Army National Guard, where he continued to work with 
military equipment, drafted reports and wrote administrative 
records, was a strength manager, was a member of the shotgun 
team, and performed administrative, managerial, and 
supervisorial duties as a National Guard recruiter.  The 
Veteran's DD-214 confirms that, for the last six years of 
service, he was assigned to the Recruitment and Retention 
Division of the Alabama Army National Guard.  

Following separation from service, the Veteran worked as a 
security guard from September 2003 to January 2005, where he 
issued supply items, operated security trucks, did walking 
and driving patrols, and operated a scale house.  He has 
reported that he had to resign/retire from his position as a 
security guard for medical reasons, specifically pointing to 
his CAD with hypertension and his gouty arthritis.  He has 
reported that he has not worked since.  

At his May 2005 VA examination, the examiner noted that the 
Veteran's most significant medical problems included CAD and 
gouty arthritis with recurrent, acute gout attacks.  In this 
regard, the examiner noted that the Veteran's CAD caused 
dyspnea upon exertion (i.e., after climbing two flights of 
stairs) and reported that the Veteran limited his activities 
in order to avoid chest tightness.  The examiner also noted 
that the Veteran's gouty arthritis made it more difficult 
for him to ambulate during flare-ups, which were often 
brought on by increased activity and were not well 
controlled.  She reported that the Veteran's gout was 
causing moderate functional impairment insofar as it limited 
his ability to ambulate.  Based on her examination, the 
examiner stated that it was unclear to her that the Veteran 
was unemployable from a sedentary job.    

In conjunction with his claim for SSA benefits, the Veteran 
was provided with an examination in June 2006.  The examiner 
diagnosed the Veteran with bilateral knee pain due to gouty 
arthritis, hypertension, and CAD, and noted that the 
Veteran's hearing and speech were intact.  The examiner went 
on to provide the opinion that the Veteran could do work-
related activities including sitting, standing, walking, 
lifting, and carrying/handling objects.  

In April 2007, the Veteran was afforded another VA 
examination in relation to his claim for increased ratings 
for his service-connected disabilities.  At the outset, the 
examiner noted that the Veteran did not have a claims file, 
but indicated that his service treatment records were 
reviewed.  The examiner reported that the Veteran's CAD 
caused dyspnea on exertion; his GERD and small sliding 
hiatal hernia caused significant symptoms (i.e., vomiting 
two to three times a week) that were worsened by the 
medication he was taking for his gout; and his monthly 
attacks of gout were causing moderate to significant 
functional impairment.  The examiner noted that the Veteran 
walked with a normal gait and used no assistive devices.  
Additionally, an April 2007 audiological examination 
revealed that the Veteran has normal hearing through 2000 
Hertz, sloping to mild to severe hearing loss bilaterally.  
Significantly, however, no opinion was provided as to the 
Veteran's employability as a result of his service-connected 
disabilities.  

Finally, in December 2009, the Veteran was afforded VA 
examinations for all of his service-connected disabilities 
for the purpose of determining whether he is employable.  At 
the outset, both the audiology examiner and the general VA 
examiner noted that the Veteran's claims file had been 
reviewed.  Regarding his bilateral hearing loss and 
tinnitus, the audiology examiner diagnosed him with normal 
hearing from 250 to 2000 Hertz, sloping to mild to severe 
sensorineural hearing loss in the right ear; and normal 
hearing from 250 to 2000 Hertz, sloping to mild to profound 
sensorineural hearing loss in the left ear.  She reported 
that, in her opinion, hearing loss and tinnitus alone should 
not render an individual unemployable, but rather, a person 
with hearing loss should be employable with state of the art 
amplification, assistive technology, vocational 
rehabilitation, or medical intervention.  

Regarding his GERD, the general VA examiner noted that the 
Veteran's symptoms included gagging, sour brash, reflux, and 
pain.  However, the examiner went on to state that this 
condition did not have any impact on the Veteran's 
activities of daily living and did not prevent any form of 
gainful employment.  

Regarding his CAD, the examiner noted that the Veteran had 
angina on exertion, chest pain once or twice a week, and 
dyspnea on mild exertion.  The examiner also reported that 
the Veteran's CAD had no impact on his ability to shop, a 
moderate impact on his ability to do chores and participate 
in recreation, and a severe impact on his ability to 
exercise and participate in sports.  In regard to 
employability, the examiner provided the opinion that the 
Veteran's CAD prevented employment of a physical nature, but 
not of a sedentary nature.  

With regard to his hypertension, which has been attributed 
to his CAD, the examiner noted that the Veteran did not 
currently have any symptomatology, although he did take 
medication to control his high blood pressure.  The examiner 
went on to state that the Veteran's hypertension did not 
have any effect on his activities of daily living or prevent 
any form of gainful employment.  

Finally, with regard to his gout and associated gouty 
arthritis of the wrists, knees, and ankles, the Veteran 
reported that he experienced pain flare-ups three to four 
times a month, and that during such flare-ups, his pain was 
severe and constant.  The examiner noted that the Veteran's 
symptoms included weakness and debilitation, and reported 
that the Veteran was limited from standing for more than 15 
to 30 minutes and was unable to walk more than a few yards.  
The examiner also noted that the Veteran occasionally used 
assistive devices, such as a cane, crutches, and a 
wheelchair, to ambulate.  In regard to the Veteran's 
activities of daily living, the examiner reported that the 
Veteran's gout mildly affected his ability to bath and 
dress; moderately affected his ability to do chores, travel, 
participate in recreation, and drive; and severely affected 
his ability to do exercise and participate in sports.  The 
examiner went on to state that, similar to his CAD, the 
Veteran's gout prevented employment of a physical nature, 
but not of a sedentary nature.  

Based on the foregoing, the Board finds that the evidence 
fails to show that the Veteran is unable to secure and 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  Rather, while the evidence 
of record reveals that his service-connected disabilities 
prevent him from a doing physical labor, these conditions do 
not prevent him from performing the duties of a sedentary 
job.  In essence, although the Veteran's service-connected 
disabilities do result in significant industrial impairment, 
as reflected by his combined rating of 60 percent, the 
evidence does not show that he is totally unable to secure 
or maintain gainful employment as a result of his service-
connected disabilities.

In this regard, the Board finds it significant that, in 
December 2009, after examining the Veteran and reviewing the 
claims file, a VA examiner determined that although the 
Veteran's service-connected CAD and gouty arthritis 
prevented employment of a physical nature, these conditions 
did not prevent employment of a sedentary nature.  Moreover, 
the December 2009 VA examiner found that the Veteran's GERD 
and hypertension did not prevent employment of any kind, and 
the December 2009 audiology examiner stated that the Veteran 
should not be unemployable solely as a result of his 
service-connected hearing loss and tinnitus.  The Board also 
finds it significant that, in May 2005, while noting that 
the Veteran's CAD caused dyspnea and chest tightness upon 
exertion and that his gouty arthritis made it more difficult 
for him to ambulate during flare-ups, the VA examiner 
reported that it was unclear to her that the Veteran was 
unemployable from a sedentary job.  Finally, the Board notes 
that the June 2006 SSA examiner stated that the Veteran 
could perform work-related activities such as sitting, 
standing, walking, and lifting, and carrying/handling 
objects.   

The Board acknowledges the Veteran's contention that he is 
unable to work as a result of his service-connected CAD and 
gouty arthritis, and his reports that he had to 
resign/retire from his job as a security guard due to these 
conditions.  The Board also acknowledges the medical 
evidence of record indicating that the Veteran is unable to 
stand for prolonged periods of time, walk more than a few 
yards without assistive devices, or climb stairs.   However, 
the Board finds no objective medical evidence indicating 
that the Veteran's service-connected disabilities render him 
unemployable from a sedentary job.  In this regard, the 
Board notes that, given the Veteran's experience with 
administrative, managerial, and supervisorial work during 
service, he appears to have the knowledge and skills 
necessary for a sedentary job, and as such should be capable 
of performing the physical and mental acts required by such 
employment.

The Board acknowledges that, in a July 2008 decision, SSA 
granted the Veteran's claim for disability benefits, 
determining that his gout and CAD caused impairment so 
severe that he was "unable to perform either [his] past 
relevant work or other work existing in significant numbers 
in the national economy."  See July 2008 SSA Notice of 
Decision.  These benefits were granted effective April 11, 
2007, the date of his VA examination.  Given the effective 
date of the grant, SSA appears to have relied heavily upon 
the Veteran's April 2007 VA examination report in making its 
determination.  

In this regard, the Board finds it significant that the 
April 2007 VA examiner did not review the Veteran's claims 
file, and did not provide an opinion as to the Veteran's 
employability based on his service-connected disabilities, 
other than to state that his gout caused moderate to severe 
functional impairment.  Moreover, since the April 2007 
examination, and subsequent to SSA's determination, in 
December 2009, the Veteran was afforded VA examinations of 
all of his service-connected disabilities for the purpose of 
determining whether he is employable.  In this regard, as 
noted above, after reviewing the Veteran's claims file and 
conducting an examination of all of the Veteran's service-
connected conditions, the December 2009 VA examiner 
determined that although the Veteran's service-connected CAD 
and gouty arthritis prevented employment of a physical 
nature, these conditions did not prevent employment of a 
sedentary nature.  Similarly, the May 2005 VA examiner 
reported that it was unclear to her that the Veteran was 
unemployable from a sedentary job.  Further, the Board 
points out that none of the examiners of record have 
concluded that the Veteran cannot perform the tasks of a 
sedentary job.  

As such, while the Board acknowledges that it is certainly 
pertinent to Veteran's claim that he was found to be 
unemployable by SSA due to his service-connected CAD and 
gout, the Board points out that SSA decisions regarding 
unemployability are not controlling on determinations by VA.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) 
(citing Collier v. Derwinski, 1 Vet. App. 413, 417 (1991)).  
As such, while the Board has not ignored the July 2008 SSA 
determination, it has not accepted the SSA's conclusions and 
does not find them determinative in this case.  Rather, the 
Board affords greater weight to the competent medical 
evidence of record, including the December 2009 VA 
examiner's opinion, which indicates that, despite his 
service-connected disabilities, the Veteran is able to 
perform the duties of a sedentary job.  

Based on the foregoing, the Board concludes that this case 
does not present any unusual or exceptional circumstances 
that would justify a referral of the total rating claim to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration.  The Veteran's service-
connected CAD with hypertension, gouty arthritis, tinnitus, 
GERD, and bilateral hearing loss have not been shown to 
cause any impairment that is not already contemplated by the 
rating criteria, and the Board finds that the rating 
criteria reasonably describe his disabilities.  Moreover, no 
medical professional has ever stated that the Veteran's 
service-connected disabilities preclude him from obtaining 
or maintaining employment in a sedentary position, and he 
appears to have the knowledge and skills necessary for such 
employment.  As such, in the absence of any evidence of 
unusual or exceptional circumstances beyond that which is 
contemplated by the assigned schedular disability 
evaluations, the preponderance of the evidence in this case 
is against the claim.  The evidence in this case is not so 
evenly balanced so as to allow for application of the 
benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  Therefore, the Veteran's 
claim for entitlement to a TDIU is denied.  


ORDER

A total disability rating based on individual 
unemployability is denied.



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


